                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:12-CR-00043-KDB-DCK-1
USA                                        )
                                           )
    v.                                     )              ORDER
                                           )
JOHN ROBERT MULLEN                         )
                                           )

         THIS MATTER is before the Court on Defendant John Robert Mullen’s pro se

renewal motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and

the First Step Act of 2018. (Doc. No. 44). Having carefully reviewed the Defendant’s

motion and all other relevant portions of the record, the Court will deny the motion

without prejudice to a renewed motion after exhaustion of his administrative

remedies.

         Defendant’s previous motion for compassionate release was denied for failure

to exhaust his administrative remedies within the Bureau of Prisons as required

under 18 U.S.C. § 3582(c)(1)(A). According to the BOP website, FCI Gilmer, currently

has 14 confirmed active inmate cases at the facility, one death at FCI Gilmer has

resulted from COVID-19, and the 290 inmates who previously tested positive have

recovered. Given these conditions, the Court finds no reason to disturb its prior

ruling requiring Defendant to exhaust his administrative remedies within the BOP

before petitioning this Court for relief. (Doc. No. 43). Defendant claims to have re-

petitioned the warden for compassionate release on January 26, 2021 and has heard

no reply. However, the Defendant does not attach any form to the motion, so the




      Case 5:12-cr-00043-KDB-DCK Document 45 Filed 03/11/21 Page 1 of 2
Court is unable to verify whether or not the warden has denied the request or whether

30 days have passed since the warden received the request. This Court has previously

addressed the Defendant’s request and the Defendant presents no new evidence that

would change the Court’s prior ruling.

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se renewal

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First

Step Act of 2018, (Doc. No. 44), is DENIED without prejudice to a renewed motion

after exhaustion of his administrative remedies.


      SO ORDERED.



                            Signed: March 11, 2021




     Case 5:12-cr-00043-KDB-DCK Document 45 Filed 03/11/21 Page 2 of 2
